Citation Nr: 0513257	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right and 
left knee injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1960 to 
July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of right and left knee injuries.  A Notice of 
Disagreement was received in July 2002.  A Statement of the 
Case was issued in January 2003.  A timely appeal was 
received in April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The Board notes that the veteran indicated on his Form 9 that 
he was treated several times at Womack Army Hospital while 
stationed at Fort Bragg, North Carolina, because of injuries 
sustained from bad jumps.  The service medical records in the 
file do not show any outpatient treatment at Womack Army 
Hospital.  It is unclear, however, whether the veteran was 
treated as an inpatient for any of the injuries he claims he 
sustained.  If the veteran had inpatient treatment at Womack 
Army Hospital, it is likely that these records are located 
separate from his service medical records at the National 
Personnel Records Center (NPRC), and they should be 
specifically requested.  Before requesting these records, 
however, a more definite time frame is required of when the 
treatment was received.

In addition, the Board notes that the veteran claims that he 
was seen for his knees at the VA Medical Center (VAMC) in 
Gainesville, Florida, approximately six months after his 
separation from service (late 1963 or early 1964).  In July 
2003, the RO requested the veteran's outpatient treatment 
records for that period of time.  The RO specifically 
requested the VAMC to search retired records and to search 
under the name the veteran apparently was using at that time.  
The RO received no response to this request.  

In August 2004, the RO made a second request to the VAMC 
seeking outpatient treatment records from 1963 to 1975.  In 
doing so, however, the RO did not request the VAMC search its 
retired files or for the veteran's name used at that time.  
The VAMC response, in September 2004, read in part, "Dear 
Department of Veterans Affairs: . . . the system of records 
named by you does not contain a record retrievable by your 
name or file number."  The Board does not consider this 
responsive.  Another request should be made to the VAMC for 
outpatient treatment records from 1963 to 1975, specifically 
indicating that the VAMC should search its retired records, 
including non-computerized records, and that it should use, 
as part of the search, the name under which the veteran 
served, as well as the name by which he is currently known.  
If the VAMC responds it still is unable to find any records, 
it should specifically indicate in its response that it 
searched all of the retired records under both names by which 
the veteran has been known.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and ask 
him whether he received inpatient treatment at 
Womack Army Hospital during the period of 
December 1960 to July 1962, and, if so, to 
provide the dates of such treatment.  If he is 
unable to remember the exact dates, he should 
provide a more specific time frame, e.g., one 
or two month span, in which treatment was 
received.  The veteran should be advised that 
failure to provide a more specific time frame 
for his treatment at Womack Army Hospital 
could result in VA's inability to obtain the 
records for this claimed treatment.  
Appropriate requests for records from the 
NPRC, properly identified by the veteran, 
should be then accomplished.  

2.  The RO should again request VA outpatient 
treatment records from the VA Medical Center 
in Gainesville, Florida, for treatment for 
complaints related to his knees from July 1963 
to December 1975.  The RO should specifically 
request that the VAMC search its retired 
records, including any non-computerized 
records, and it should also search under the 
name by which the veteran was known in 
service.  Any negative response received from 
the VAMC should indicate that it searched its 
retired records and was unable to find any 
outpatient treatment records for the veteran 
under either name by which the veteran has 
been known.  

3.  Then, the RO should re-adjudicate the 
claim.  If such action does not resolve the 
claim, a supplemental statement of the case 
(SSOC) should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board 
for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



